Dismiss and Opinion Filed April 7, 2014




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01016-CV

                          CAROL S. WARREN, Appellant
                                     V.
                 SUNSET MORTGAGE COMPANY, LP, ET AL, Appellees

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-08266

                              MEMORANDUM OPINION
                            Before Justices Moseley, Francis, and Lang
                                    Opinion by Justice Francis
       Appellant’s brief in this case is overdue. By postcard dated October 14, 2013, we

notified appellant the time for filing her brief had expired. We directed appellant to file both her

brief and an extension motion within ten days. We cautioned appellant that failure to file her

brief and an extension motion would result in the dismissal of this appeal without further notice.

By order dated January 6, 2014, we granted appellant’s second motion for extension of time to

file her brief and ordered the brief filed by January 27, 2014. We cautioned appellant that no

further extension of time would be granted absent extraordinary circumstances.            To date,

appellant has not filed her brief, an extension motion, or otherwise corresponded with the Court

regarding the status of her brief.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




131016F.P05



                                                     /Molly Francis/
                                                     MOLLY FRANCIS
                                                     JUSTICE




                                               –2–
                                     S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    JUDGMENT

CAROL S. WARREN, Appellant                       On Appeal from the 14th Judicial District
                                                 Court, Dallas County, Texas
No. 05-13-01016-CV        V.                     Trial Court Cause No. DC-12-08266.
                                                 Opinion delivered by Justice Francis.
SUNSET MORTGAGE COMPANY, LP,                     Justices Moseley and Lang participating.
ET AL, Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
        It is ORDERED that appellee SUNSET MORTGAGE COMPANY, LP, EBONY
STOKES, NEW CENTURY MORTGAGE CORPORATION, CARRINGTON MORTGAGE
SERVICES, LLC, DEUTSCHE BANK NATIONAL TRUST COMPANY AS INDENTURE
TRUSTEE FOR NEW CENTURY HOME EQUITY LOAN TRUST, SERIES 2006-1 recover
their costs of this appeal from appellant CAROL S. WARREN.


Judgment entered April 7, 2014




                                                 /Molly Francis/
                                                 MOLLY FRANCIS
                                                 JUSTICE




                                           –3–